DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				      Status of the Application
1.	Acknowledgement is made of the amendment received 2/19/2021. Claims 1-28 are pending in this application. 
Allowable Subject Matter
2.	Claims 1-28 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: 
The cited prior arts, individually or in combination do not disclose or suggest all the claimed elements/limitation as in the present application wherein, amongst other limitations:
a pixel cell, wherein the pixel cell comprises a first cell region, a second cell region, and a deep trench isolation (DTI) structure, 
wherein the first cell region comprises a photodiode disposed in a semiconductor material layer to accumulate image charges in response to light incident upon the photodiode, a first photogate disposed proximate to a fiontside of the semiconductor material layer and positioned above the photodiode to attract charges in the semiconductor material layer toward the frontside in response to a voltage applied to the first photogate, and a first doped region disposed proximate to the frontside of the semiconductor material layer, wherein the first doped region is implanted partially underneath the first photogate to accumulate charges of the photodiode when the voltage is applied to the first photogate, 
wherein the second cell region comprises a second doped region disposed proximate to the frontside of the semiconductor material layer, a floating diffusion (FD) disposed in the semiconductor material layer proximate to the frontside of the claim 1; and 
a light source to emit light to an object; a pixel array optically coupled to sense the emitted light that is reflected from the object, wherein the pixel array comprises a pixel cell, wherein the pixel cell comprises a first cell region, a second cell region, and a deep trench isolation (DTI) structure, 
wherein the first cell region comprises a photodiode disposed in a semiconductor material layer to accumulate image charges in response to light incident upon the photodiode, a first photogate disposed proximate to a frontside of the semiconductor material layer and positioned above the photodiode to attract charges in the semiconductor material layer toward the frontside in response to a voltage applied to the first photogate, and a first doped region disposed proximate to the frontside of the semiconductor material layer, wherein the first doped region is implanted partially underneath the first photogate to accumulate charges of the photodiode when the voltage is applied to the first photogate, 
wherein the second cell region comprises a second doped region disposed proximate to the frontside of the semiconductor material layer, a floating diffusion (FD) disposed in the semiconductor material layer proximate to the frontside of the semiconductor material layer, a shutter transistor disposed proximate to the frontside of the semiconductor material layer, wherein a source termintal of the shutter transistor is coupled to the second doped region, wherein a drain terminal of the shutter transistor is coupled to claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
        Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY T.V. NGUYEN whose telephone number is (571)270-7431.  The examiner can normally be reached on Monday-Friday, 6AM-4PM, alternative Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIMBERLY RIZKALLAH can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DUY T NGUYEN/Primary Examiner, Art Unit 2894                                                                                                                                                                                                        3/12/21